Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984)
                (providing that this court has jurisdiction to consider an appeal only when
                the appeal is authorized by statute or court rule). Because the parties had
                previously stipulated to consolidate these two appeals, this court deferred
                ruling on that stipulation and suspended the briefing in both appeals.
                            In appellant Markowitz's timely response to the order to show
                cause, he asserted that this court has jurisdiction to consider this appeal
                under NRS 155.190(1)(k), (m), or (n), or under NRAP 3A(b)(1) because the
                order is a final judgment. Because the May 29 order only denies
                appellant's request to declare the trust revoked, however, it does not
                determine heirship or the persons to whom distribution must be made, see
                NRS 155.190(1)(k), especially as the May 29 order recognizes that
                property may still pass through both the trust and the will. The May 29
                order also does not make a decision regarding an amount in controversy in
                excess of $10,000.      See NRS 155.190(1)(n). While the order may
                eventually affect the distribution of assets that are in excess of $10,000, it
                does not directly resolve any controversy as to assets in excess of $10,000.
                Further, the May 29 order does not refuse to make any order mentioned in
                NRS 155.190(1) because that statute does not address orders concerning a
                petition to declare a trust revoked. NRS 155.190(1)(m). Lastly, the May
                29 order is not a final judgment resolving all pending issues in the probate
                action, which remains pending below.      See NRAP 3A(b)(1); Lee v. GNLV
                Corp., 116 Nev. 424, 426-27, 996 P.2d 416, 417 (2000). Accordingly, as
                Markowitz failed to demonstrate jurisdiction, we conclude that dismissal
                of this appeal is warranted, and we order the dismissal of the appeal in
                Docket No. 65983.



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A
                             Because the appeal in Docket No. 65983 has been dismissed,
                 we deny as moot the parties' motion to consolidate these two appeals.
                 Thus, we reinstate the briefing schedule in Docket No. 63960. Appellant
                 shall have 45 days from the date of this order to file and serve the opening
                 brief and appendix. Thereafter, briefing shall proceed in accordance with
                 NRAP 31(a)(1).
                             It is so ORDERED. 1



                                                                          AA;
                                                             Hardesty


                                                                                           J.




                 cc: Hon. Gloria Sturman, District Judge
                      Callister & Frizell
                      Clear Counsel Law Group
                      Goodsell & Olsen
                      Eighth District Court Clerk




                      'Because William Fink's reply to the response to the order to show
                 cause has already been filed, we deny as moot his September 22, 2014,
                 motion for leave to file excess pages.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e